   Case: 1:19-cv-07190 Document #: 112 Filed: 03/04/21 Page 1 of 3 PageID #:5353




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CRAIGVILLE TELEPHONE CO. d/b/a                 )
ADAMSWELLS; and CONSOLIDATED                   )
TELEPHONE COMPANY d/b/a CTC,                   )
                                               )
               Plaintiffs,                     )       No. 1:19-cv-07190
                                               )
       vs.                                     )       Judge John Z. Lee
                                               )
T-MOBILE USA, INC.; and                        )
INTELIQUENT, INC.,                             )
                                               )
               Defendants.                     )

       JOINT RESPONSE TO PLAINTIFFS’ MOTION FOR ORAL ARGUMENT

       Defendants T-Mobile USA, Inc. and Inteliquent, Inc. (“Defendants”), by and through their

attorneys, respectfully submit this Joint Response to the Motion for Oral Argument (ECF No. 111)

filed by Plaintiffs Craigville Telephone Co. d/b/a AdamsWells and Consolidated Telephone

Company d/b/a CTC (together, “Plaintiffs”).

       Plaintiffs’ purported “motion” for oral argument appears to be an attempt to file an

unauthorized sur-reply to Defendants’ partial motions to dismiss Plaintiffs’ Second Amended

Complaint (“SAC”). But the “motion” does not raise any issues not already addressed in the

parties’ prior submissions. As for Plaintiffs’ request for oral argument, the parties already set forth

their respective positions in their February 19, 2021 Joint Status Report (ECF No. 108). As

Defendants explained in that submission, Defendants do not believe there is a need for oral

argument on their motions to dismiss because the SAC fails to state a claim for the same reasons

that the Court held that the First Amended Complaint failed to state a claim and the Court is fully

apprised of all the relevant arguments. Nonetheless, Defendants would not oppose oral argument

if the Court believes it would be useful.
  Case: 1:19-cv-07190 Document #: 112 Filed: 03/04/21 Page 2 of 3 PageID #:5354




Dated: March 4, 2021                  Respectfully submitted,




                                      /s/ Nigel F. Telman
                                      Nigel F. Telman
                                      PROSKAUER ROSE LLP
                                      Three First National Plaza
                                      70 West Madison, Suite 3800
                                      Chicago, IL 60602
                                      (312) 962-3550
                                      (312) 962-3551 (fax)
                                      ntelman@proskauer.com

                                      Bradley I. Ruskin (admitted pro hac vice)
                                      Michael T. Mervis (admitted pro hac vice)
                                      Baldassare Vinti (admitted pro hac vice)
                                      PROSKAUER ROSE LLP
                                      11 Times Square
                                      New York, New York 10036
                                      (212) 969-3249
                                      (212) 969-2900
                                      bruskin@proskauer.com
                                      mmervis@proskauer.com
                                      bvinti@proskauer.com

                                      Attorneys for T-Mobile USA, Inc.

                                      /s/ John J. Hamill
                                      John J. Hamill
                                      Michael S. Pullos
                                      Devin Carpenter
                                      DLA PIPER LLP (US)
                                      444 West Lake Street, Suite 900
                                      Chicago Illinois 60606
                                      Tel: 312.368.7036/2176
                                      Fax: 312.251.5809/312.630.6350
                                      john.hamill@dlapiper.com
                                      michael.pullos@us.dlapiper.com
                                      devin.carpenter@us.dlapiper.com

                                      Attorneys for Inteliquent, Inc.




                                        2
   Case: 1:19-cv-07190 Document #: 112 Filed: 03/04/21 Page 3 of 3 PageID #:5355




                                CERTIFICATE OF SERVICE

       I, Nigel F. Telman, one of the attorneys for Defendants, T-Mobile USA, Inc., certify that I

caused a copy of the attached JOINT RESPONSE TO PLAINTIFFS’ MOTION FOR ORAL

ARGUMENT to be served by email via the Court’s ECF System, upon counsel for Plaintiffs:


                                      David T.B. Audley
                                       Mia D. D’Andrea
                                   Chapman and Cutler LLP
                                   111 West Monroe Street
                                   Chicago, IL 60603-4080
                                 Email: audley@chapman.com
                                 Email: dandrea@chapman.com

                                        Cathy A. Hinger
                                        G. David Carter
                               Womble Bond Dickinson (US) LLP
                                1200 19th Street, NW, Suite 500
                                    Washington, DC 20036
                               Email: cathy.hinger@wbd.us.com
                                Email: david.carter@wbd.us.com

                                         Kurt Weaver
                               Womble Bond Dickinson (US) LLP
                               555 Fayetteville Street, Suite 1100
                                      Raleigh, NC 27061
                               Email: kurt.weaver@wbd-us.com


this 4th day of March, 2021.

                                                                     /s/ Nigel F. Telman
